Citation Nr: 0533740	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  99-07 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

2.  Evaluation of schizophrenia, currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




REMAND

The veteran served on active duty from August 1977 to January 
1982.  

This matter of an increased rating for lumbosacral strain 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Board remanded this issue to the RO in June 
2004.  The VA examiner who conducted the VA examination in 
April 2005 was supposed to render an opinion with reasons as 
to whether it is at least as likely as not that the veteran's 
spondylolisthesis is related to his service-connected 
disability from lumbosacral strain, and he did not do this.  
Accordingly, remand of this matter per Stegall v. West, 11 
Vet. App. 268 (1998), is necessary.  If another examination 
is scheduled, the appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2005).  

The Board had also remanded the issue of service connection 
for schizophrenia to the RO in June 2004.  In June 2005, the 
RO granted service connection for schizophrenia, and assigned 
it a 50 percent rating.  In August 2005, through his 
representative, the veteran disagreed with the determination 
that it was only 50 percent disabling.  A statement of the 
case has not been issued on such notice of disagreement.  
Accordingly, remand is required.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The case is REMANDED for the following action:  

1. The examiner who examined the veteran 
in April 2005 should render an opinion 
with reasons as to whether it is at 
least as likely as not that the 
veteran's spondylolisthesis (which was 
diagnosed in March 1998) is related to 
his service-connected disability from 
lumbosacral strain.  The veteran was 
involved in a motor vehicle accident in 
March 1998 and had muscle spasm in his 
lumbar spine between then and February 
2000, according to emergency and 
subsequent private treatment reports.  
The examiner should also render an 
opinion with reasons as to whether the 
muscle spasm between March 1998 and 
February 2000 was at least as likely as 
not due to his service-connected 
lumbosacral strain.  The claims folder 
should be made available to the 
examiner.  If that examiner is not 
available, another examiner should be 
used.  If the requested opinions cannot 
be given without further examination of 
the veteran, such an examination should 
be scheduled.

2. The RO should issue the veteran a 
statement of the case concerning the 
initial evaluation of his 
service-connected schizophrenia. It 
should further advise him that to 
perfect an appeal of this issue, he must 
submit a substantive appeal concerning 
that determination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If a higher evaluation for the 
service-connected lumbosacral strain 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned, if necessary, after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


